Case 3:20-cv-12862-RHC-DRG ECF No. 74, PageID.849 Filed 12/10/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

MARK W. DOBRONSKI,

              Plaintiff,

v.                                                       Case No. 20-12862

MANASSEH JORDAN MINISTRIES, INC., et al.,

           Defendants.
__________________________________/

     ORDER TERMINATING AS MOOT DEFENDANTS’ MOTIONS TO DISMISS

       On November 2, 2020, Defendant YTEL, Inc. filed a motion to dismiss. (ECF No.

4.) The next day, on November 3, 2020 the same Defendant filed an “Amended Motion

to Dismiss and Brief in Support.” (ECF No. 6.)

       On November 9, 2020, Defendants Carlington Management Associates, Inc.,

Natasha A. Christian, Jonothan D. Foreman, Aaron B. Jordan, Frank Peter Juliano,

Luther Clyde McKinstry, III, Santander Holdings LLC, Serving Hands Community

Development Corporation, Jesse Dean Spencer, and Worship Center of Atlanta, Inc.

filed a motion to dismiss. (ECF No. 37.) On November 11, 2020 these Defendants filed

an “Amended” Motion to Dismiss. (ECF No. 44.)

       Since both of the “amended” motions to dismiss appear to update and supplant

the previous version of the motion, the court will not consider the earlier motions. For

docket clarity, the court will terminate those motions. Therefore, Plaintiff should

disregard the initial versions of these two motions and respond only to the “amended”

motions. Accordingly,
Case 3:20-cv-12862-RHC-DRG ECF No. 74, PageID.850 Filed 12/10/20 Page 2 of 2




            IT IS ORDERED that Defendants’ “Motion to Dismiss for Lack of Personal

Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)(2), or, Alternatively, Pursuant to Fed. R.

Civ. P. 12(b)(6)” (ECF No. 37) and Defendant YTEL, Inc.’s motion to dismiss. (ECF No.

4) are TERMINATED AS MOOT.




                                                                                    S/Robert H. Cleland
                                                                                    ROBERT H. CLELAND
                                                                                    UNITED STATES DISTRICT JUDGE
Dated: December 10, 2020
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 10, 2020, by electronic and/or ordinary mail.
                                                                                    S/Lisa Wagner
                                                                                    Case Manager and Deputy Clerk
                                                                                    (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-12862.DOBRONSKI.denying.MTD.moot.AAB.docx




                                                                             2
